Citation Nr: 1409847	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO. 11-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2011. A transcript of the hearing has been associated with the Veteran's claim file. While new evidence was submitted at the hearing, the Veteran waived of review of this evidence by the agency of original jurisdiction.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has been diagnosed with sleep apnea, service treatment records reflect complaints of shortness of breath and a lay statement indicates the Veteran had chronic daytime somnolence, the Veteran has stated his symptoms continued after separation from service, and there is insufficient medical evidence to decide the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, the Board must remand the claim for a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address his claim for service connection for sleep apnea. The claims file must be made available and reviewed by the reviewer. A note that it was reviewed should be included in the opinion. After reviewing the claims file and the associated electronic files, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is related to service, to include as due to asbestos exposure?

A detailed rationale supporting the reviewer's opinion should be provided. The Veteran has a current diagnosis of sleep apnea. Attention is invited to service treatment records from 2001 to 2003 reflecting complaints of shortness of breath and the lay statements concerning symptoms in service, including the statement of his military supervisor.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


